UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 16-2224


WESTMORELAND COAL COMPANY,

                    Petitioner,

             v.

SHIRLEY STALLARD, Widow and on behalf of Creed Stallard; DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                    Respondents.



On Petition for Review of an Order of the Benefits Review Board. (15-0374 BLA; 15-
0375 BLA)


Submitted: June 16, 2017                                    Decided: July 20, 2017


Before GREGORY, Chief Judge, KING, Circuit Judge, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Paul E. Frampton, BOWLES RICE LLP, Charleston, West Virginia, for Petitioner.
Joseph E. Wolfe, WOLFE WILLIAMS & REYNOLDS, Norton, Virginia; Barry H.
Joyner, Gary K. Stearman, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondents.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Westmoreland Coal Company seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s award of black lung benefits

pursuant to 30 U.S.C. §§ 901-944 (2012). Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without reversible error.

Accordingly, we deny the petition for review for the reasons stated by the Board.

Westmoreland Coal Co. v. Stallard, Nos. 15-0374 BLA & 15-0375 BLA (B.R.B. Aug.

23, 2016). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                   PETITION DENIED




                                           3